DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Reference Characters Omitted From Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: solids removal system 28.  Spec. dated Jan. 22, 2019 (“Spec.”) [0024].  
Corrected Drawings Required
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1–16 in the reply filed on Dec. 28, 2020 is acknowledged.  Applicant Rem. dated Dec. 28, 2020 (“Applicant Rem.”) 2.  The traversal is on the grounds that Inventions I and II are not drawn to two Id.  The Applicant, however, fails to provide a specific reason to support this conclusion.  Id.  Therefore, the Examiner maintains that Inventions I and II are independent or distinct inventions for the reasons stated in the Requirement for Restriction/Election dated Oct. 27, 2020.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretations - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 recites a limitation that invokes 35 U.S.C. 112(f).  
Claim 1 recites:
means for removing particulate matter from the interior portion of the vertical column.

This limitation invokes 35 U.S.C. 112(f) because it uses the generic placeholder, “means,” coupled with the functional language “for removing particulate matter from the interior portion of the vertical column” without reciting sufficient structure for performing the function.  MPEP 2181(I).
Because the limitation invokes 35 U.S.C. 112(f), its structure is limited to that described in the disclosure, and equivalents thereof.  MPEP 2181(II).  The disclosure teaches that a drain 90 or a hydro-transportation device 28 is used to remove 
This interpretation carries through dependent claims 2–16.
Claim 1 also recites:
an aerated water dispensing system to introduce a multiplicity of bubbles into the water layer of the tank. 

This limitation does not invoke 35 U.S.C. 112(f) because an “aerated water dispensing system” is sufficiently structural to avoid invoking the statute. This system would be understood as a dispenser, which is a structure that takes its name by its function.  MPEP 2181(I)(A).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
an interface draw-off located so as to be near the top of the water layer and below the interface between the oil and water layers, the interface draw-

This limitation is indefinite because “near” is a term of degree for which the disclosure provides no standard for measuring, and for which a person of ordinary skill in the art would not be able to ascertain.  MPEP 2173.05(b)(I).  For the purpose of examination, this limitation is interpreted to read:
an interface draw-off located so as to be within the water layer and below the interface between the oil and water layers, the interface draw-off communicating with a draw-off pipe that is connected to a tank outlet.  

Claims 2–16 are indefinite because they depend from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–10, 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ball, IV, US 2015/0306523 (“Ball”) in view of Frankiewicz et al., US 2004/0256325 (“Frankiewicz”).  Claims 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Frankiewicz and in further view of Lee et al., US 2016/0039684 (“Lee”).  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Frankiewicz and in further view of Franks et al., US 2011/0017676 (“Franks”).  
Claim 1 discloses a separation tank for separating oil, water and gas from a fluid comprising these components.  The tank comprises, among other elements, an interior space with a gas layer located above an oil layer which is positioned above a water layer.  The tank comprises an aerated water dispensing system to introduce a bubbles into the water layer of the tank.  
Ball discloses a separation tank 10 for separating oil, water and gas from a fluid comprising these components.  Ball Fig. 1, [0038].  The tank 10 comprises a gas layer 34 located above an oil layer 50 which is positioned above a water layer 76.  Id. at Fig. 1, [0043], [0046], [0050].  The water layer 76 comprises oil droplets which are able to exit the tank through weep holes 84 in lower baffle 24.  Id. at [0054].  

    PNG
    media_image1.png
    946
    676
    media_image1.png
    Greyscale

 Frankiewicz disclsoes a vessel for separating oil, water, and gas from a fluid comprising these components.  Frankiewicz [0009].  The vessel comprises an eductor positioned within the lower portion (i.e., the water layer) of the vessel.  Id.  The eductor is provided to disseminate small gas bubbles in a radial horizontal pattern over the full cross-sectional area of the vessel.  Id.  The bubbles attach to oil droplets to augment the buoyancy effect, enhancing oil/water separation.  Id.  

    PNG
    media_image2.png
    759
    571
    media_image2.png
    Greyscale

It would have been obvious to provide Frankiewicz’s eductor 32 in Ball’s water layer 76 to enhance separation of the oil droplets contained within the water in this layer 76. 
With this modification, Ball teaches the limitations of claim 1:
“A separation tank for separating fluids (separation tank Ball Fig. 1, [0038]) comprising: 
a tank enclosing an interior space (tank 10, id. at Fig. 1, [0039]);
an inlet pipe adapted to introduce a fluid mixture into the interior space of the tank (inlet pipe 12, id. at Fig. 1, [0040]) where the fluid mixture separates into a gas, which collects in a gas layer at the top of the interior space (gas layer 34, id. at Fig. 1, [0043]), and into an oil layer (oil layer 50, id. at Fig. 1, [0046]) and a water layer (water layer 76, id. at Fig. 1, [0050]), which oil and water layers collect within the interior space below the gas layer (as the oil and water layers 50, 76 are below the gas layer 34, id. at Fig. 1), and wherein an interface is defined between each layer (gas-oil interface 37, oil-water interface 48, id. at Fig. 1, [0043], [0046]);
a vertical column disposed in the interior space (center column 14, id. at Fig. 1, [0040]), the vertical column having a first interior portion (inlet section 16, id. at Fig. 1, [0041]) and a second interior portion (outlet section 18, id. at Fig. 1, [0041]), the first and second interior portions being separated by a plate disposed within the column (blanking plate 20, id. at Fig. 1, [0041]), and wherein the first interior portion of the column is fluidly connected to the inlet pipe (inlet pipe 12, id. at Fig. 1, [0040]), the inlet pipe being offset with respect to the vertical column such that fluid flowing through the inlet pipe enters the first interior portion of the vertical column in a circular swirling fashion (as the inlet pipe 12 is attached to column 14 in an offset manner so that fluid enters the column 14 in a circular path, id. at [0040]);
means for removing particulate matter from the first interior portion of the vertical column (drain 90 and/or the hydro-transportation device 28, id. at Fig. 1, [0042], [0058]);
a swirl vane diffuser associated with the vertical column and disposed above the inlet pipe such that fluid flows out of the first interior portion of the column through the id. at Fig. 1, [0044]);
an outlet for discharging gas from the gas layer of the interior space of the tank (gas vent 35, id. at Fig. 1, [0043]);
an upper flow diverting baffle associated with the column and disposed in the interior space of the tank below the swirl vane diffuser (upper flow diverting baffle 54, id. at Fig. 1, [0047]);
an oil collector including a weir for skimming and collecting oil from the oil layer, the oil collector disposed above the upper flow diverting baffle so as to be near the interface between the gas and oil layers (oil collector 60, id. at Fig. 1, [0048]), and wherein the oil collector is fluidly connected to an oil outlet such that oil may flow from the oil collector through the oil outlet and out of the tank (the oil collector 60 is fluidly connected to oil outlet 70, id. at Fig. 1, [0048]);
a lower flow diverting baffle associated with the column and disposed below the upper flow diverting baffle so as to be in the water layer of the interior space of the tank (lower flow diverting baffle 24, id. at Fig. 1, [0051]);
an interface draw-off located so as to within the water layer and below the interface between the oil and water layers (interface draw off 92, id. at Fig. 1, [0056]), the interface draw-off communicating with a draw-off pipe (draw off pipe 102, id. at Fig. 1, [0059]) that is connected to a tank outlet (the outlet of the draw off pipe 102, id. at [0059]);
an aerated water dispensing system to introduce a multiplicity of bubbles into the water layer of the tank (Frankiewicz’s eductor positioned in Ball’s water layer 76 to 
an outlet hole in the vertical column below the lower flow diverting baffle to permit fluid to flow from the water layer into the second interior portion of the vertical column (outlet hole 86, Ball Fig. 1, [0055]); and
an outlet pipe fluidly connected to the second interior portion of the vertical column so that fluid can exit the tank therethrough (outlet pipe 88, id. at Fig. 1, [0055]).”
Claim 2 requires that the separation tank of claim 1 is operably associated with an adjustable water leg that controls a height of the interface between the oil and water layers.
Ball teaches this feature because the water outlet pipe 88 directs water out of the tank into an adjustable height water leg that serves to regulate the height of the oil-water interface 48.  Ball [0055].
Claim 3 requires that for the separation tank of claim 1, the interface draw-off comprises an upper substantially horizontal baffle and a lower substantially horizontal baffle defining a space therebetween, and in which the space between the upper and lower baffles is open to the water layer of the tank and connected to the draw-off pipe.
Ball teaches these features because its inter-face draw-off comprises an upper substantially horizontal baffle 96 and a lower a lower substantially horizontal baffle 98 defining a space therebetween.  Ball Fig. 1, [0059].  The space between the upper and lower baffles is open to the water layer of the tank 76 and connected to the draw-off pipe 102.  Id
Claim 4 requires that for the separation tank of claim 1, each of the upper and lower flow diverting baffles has an upper side and a lower side.  Claim 5 requires that for the separation tank of claim 4, each upper side is convex and each lower side is concave.  Claim 6 requires that for the separation tank of claim 5, the lower flow diverting baffle has a weep hole therethrough so that oil accumulating on the lower side of the lower flow diverting baffle may flow through the weep hole to migrate upwardly within the tank. Claim 7 requires that for the separation tank of claim 6, a conduit is provided from the lower side of the upper flow diverting baffle to the oil layer so that oil which migrates upwardly within the interior space of the tank to the lower side of the upper flow diverting baffle flows through the oil conduit to the oil layer.
Ball’s upper and lower flow diverting baffles 54, 24 each has an upper convex side 52, 78 and a lower concave side 56, 80.  Ball Fig. 1, [0047, [0051].  The lower flow diverting baffle 24 has weep holes 84 so that oil accumulating on the lower side of the baffle 24 may flow to migrate upwardly within the tank 10.  Id. at Fig. 1, [0054].  The upper flow diverting baffle 54 has a conduit 74 on its lower side so that oil migrating within the interior space of the tank to the lower side of the upper baffle 54 flows through the oil conduit to the oil layer.  Id. at [0050].
Claim 8 requires that for the separation tank of claim 1, the lower flow diverting baffle is located below the plate separating the first and second interior portions of the vertical column.
Ball’s lower flow diverting baffle 24 is located below the plate 20 separating the first and second interior portions 16, 18.  Ball Fig. 1, [0041].
Claim 9 requires that for the separation tank of claim 1, the swirl vane diffuser has an upper baffle and a lower baffle and a plurality of curved vanes sandwiched therebetween to impart the spiral flow flowing through the spiral vane diffuser.
Ball teaches that its swirl vane diffuser 36 has an upper baffle 42 and a lower baffle 40 and a plurality of curved vanes 38 sandwiched in between to impart the spiral flow to fluid flowing through the spiral vane diffuser. Ball Fig. 5, [0044].  
Claim 10 requires that for the separation tank of claim 4, the aerated water dispensing system comprises a pump configured to pressurize water.  The pump is fluidly connected to the tank so as to draw water from the water layer.  The system further comprises a fluid conduit to receive the pressurized water from the pump and a mixer associated with the fluid conduit to aerate the pressurized water with one of ambient air, gas from the gas layer of the tank, and a combination of ambient air and gas from the gas layer of the tank.  The aerated water dispensing system further comprises a distribution network fluidly connected to the fluid conduit to introduce the aerated pressurized water to the water layer of the tank. 
Frankiewicz teaches that its the eductor system comprises a pump 26 configured to pressurize water.  Frankiewicz Fig. 1, [0041].  The pump 26 is fluidly connected to the tank 10 so as to draw water from the water layer (as the pump 26 recycles water from the tank 10).  Id.  The system further comprises a fluid conduit to receive the pressurized water from the pump (water inlet pipe 30) and a mixer associated with the fluid conduit (eductor 32) to aerate the pressurized water with one of ambient air, gas from the gas layer of the tank, and a combination of ambient air and gas from the gas layer of the tank (as the eductor 32 uses gas recycled from the upper layer of the tank Id. at [0042], [0056].  The system further comprises a distribution network fluidly connected to the fluid conduit to introduce the aerated pressurized water to the water layer of the tank (the outlet of eductor 32, formed between the lower end 102 of the eductor and plate 104).  Id. 

    PNG
    media_image3.png
    993
    663
    media_image3.png
    Greyscale

Claim 11 requires that for the separation tank of claim 10, the distribution network includes a perforated pipe attached to the upper side of the lower flow diverting Claim 12 requires that for the separation tank of claim 11, the perforated pipe is circular in shape.  Claim 16 requires that for the separation tank of claim 11, the lower flow diverting baffle has a peripheral edge between its upper side and its lower side.  The distribution network includes a second perforated pipe located at the peripheral edge.
Frankiewicz’s eductor 32 is located in the water layer of its separator tank in a similar location as Ball’s lower flow diverting baffle 24.  Frankiewicz Fig. 1; Ball Fig. 1.  It would have been obvious to attach Frankiewicz’s eductor 32 to Ball’s lower flow diverting baffle 24 because this would be a routine engineering choice as the two elements are provided in a similar location within the separator tanks.  
Fig. 9 of Frankiewicz illustrates the distribution network of eductor 32.  Frankiewicz Fig. 9, [0057].  The lower end 102 of the eductor 32 is adjacent to a horizontal plate 104.  Id. at [0058].  Gas bubbles exit the eductor 32 through a circular space between the lower end 102 and the plate 104, so that the bubbles are radially distributed within tank 10.  Id.  The lower end 102 and 104 therefore form a pipe allowing gas bubbles to enter the tank 10.  

    PNG
    media_image4.png
    934
    746
    media_image4.png
    Greyscale

This configuration differs from claim 12 because this pipe is not perforated.  Lee, however, discloses a conventional radial eductor comprising a lower end provided above a plate, with a circular-shaped space between the lower end and the plate allowing bubbles to be radially distributed within a tank.  Lee Fig. 2A–C, [0018]–[0020].  Bolts (or some other connection mechanism) connect the lower end of the eductor to the plate.  Id.  Therefore, the circular-shaped space is a perforated circulate pipe because the bolts create a series of outlets distributed along the space.  Id.  

    PNG
    media_image5.png
    772
    659
    media_image5.png
    Greyscale

It would have been obvious to use bolts to connect Frankiewicz’s plate 104 to the lower end 102 of eductor 32 because this is a conventional mechanism for attaching a plate to the lower end of an eductor.  With this modification, the circular-shaped space between Frankiewicz’s plate 104 and lower end 102 would be a perforated circular pipe.  
It also would have been obvious to provide a second eductor 32 on Ball’s lower plate 24 because doing so would have the predictable result of doubling the flotation capacity of the separator tank 10.  MPEP 2144.04(VI)(B) (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).  It would 
Claim 13 requires that for the system of claim 10, the mixer includes a rotameter to control the aeration of the pressurized water received from the pump.  
Ball in view of Frankiewicz does not explicitly disclose this feature.  Frankiewicz’s eductor 32, however, injects gas bubbles into the tank 10 so that oil droplets will float upwardly in a flotation separation process.  Frankiewicz [0011].  In the analogous art of flotation separation, Franks teaches that the air flow rate of gas used for flotation can be controlled by a rotameter.  Franks [0331].  It would have been obvious to use a rotameter to control the amount of gas introduced into Frankiewicz’s eductor 32 for flotation because rotameters are conventionally used to control the flow rate of gas in flotation processes.  
Claim 14 requires that for the separation tank of claim 10, the aerated water dispensing system further comprises a pressurized collection canister connected to the fluid conduit system upstream of the distribution network.  Claim 15 requires that for the separation tank of claim 14, the pressurized canister contains a medium that facilitates the aeration of the pressurized water delivered to the distribution network.
Frankiewicz discloses that its eductor 32 comprises an internal cavity 94 which is a pressurized collection canister because it receives water from jet 92 and gas from inlet 92.  Frankiewicz Fig. 9, [0057].  The internal cavity 94 is upstream of the space Id. at [0057], [0058].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776